SMITH, P. J.
Under Gen. Code 3664 following Gen. Code 36l6 thereof, in which “All municipal corporations shall have the general powers mentioned in this chapter (Chap. 1, enumeration of powers), and council may provide by ordinance or resolution for the exercise and enforcement of them,” we find no power delegated to the city of Cincinnati to provide for the arrest and punishment of one “unlawfully found loitering about and wandering about the streets of the city of Cincinnati in the *635day time and the night time without any lawful means of support and without being able to give satisfactory account of himself.” ' . •
Under the above cited chapter and section the power to pass the ordinance in question in this case has not been delegated to the municipal corporation.
The conclusion of the court below was therefore correct, and the judgment is affirmed. .
Swing and Jones, JJ„, concur.